SHIVERS, Judge.
We affirm on the basis of State v. Munoz, 586 So.2d 515 (Fla. 1st DCA 1991), review granted, Case No. 78,900 (Fla. April 30, 1992), and Simmons v. State, 590 So.2d 442 (Fla. 1st DCA 1991), which was authored by Judge Wolf. We again certify the following question as one of great public importance:
HAS THE OBJECTIVE ENTRAPMENT TEST SET FORTH IN CRUZ V STATE, 465 So.2d 516 (Fla.1985), cert, denied, 473 U.S. 905, 105, S.Ct. 3527, 87 L.Ed. 2d 652 (1985), BEEN ABOLISHED BY THE ENACTMENT OF SECTION 777.201, FLORIDA STATUTES (1987)?
MINER, J., concurs.
WOLF, J., specially concurs, with opinion.